Citation Nr: 1751639	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  14-06 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for left radial neuropathy.  

2.  Entitlement to service connection for bilateral carpal tunnel, also claimed as medial nerve injury, to include as secondary to left radial neuropathy.  

3.  Entitlement to service connection for a bilateral elbow nerve disability, to include as secondary to left radial neuropathy.

4.  Entitlement to service connection for a fatty liver, to include as secondary to medications taken for service connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion 


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1996 to June 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

Briefly, the Board notes the Veteran submitted a VA Form 9 perfecting this appeal in March 2014.  In his VA Form 9 the Veteran expressly indicated he did not wish to attend a Board hearing.  However, in January 2015 correspondence, the Veteran's representative erroneously stated "this service wishes to direct the attention of the Board of Veterans' Appeals (BVA) to the veteran's contentions as stated on VA Form 9 indicating a desire to appear before the BVA Travel Board."  More recently, in an August 2017 brief, the Veteran's representative expressed no indication of the Veteran's desire to attend a Board hearing, and instead asked for other development to be initiated.  As such, the Board does not find the erroneous statement made by the representative in the January 2015 to constitute a valid request for a Board hearing in this matter.  


REMAND

The Board finds additional development is necessary before the above-noted issues are decided.  

Increased Rating Claim

Initially the Board notes the Veteran most recently underwent a VA examination to assess his service connected left radial neuropathy in May 2011.  In an August 2017 brief, the Veteran's representative indicated a potential worsening of the disability since that time, and requested a new examination.  When a veteran alleges that his service-connected disability has worsened since he was previously examined, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Based on the foregoing, a remand is required in order to obtain a current examination.  

Service Connection Claims

Next the Board observes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has initiated claims for bilateral carpal tunnel syndrome, bilateral elbow nerve disability, and a fatty liver disability.  He asserts his right arm neurological impairments may have either been incurred in service, or alternatively were the result of his left arm radial neuropathy.  He has claimed his current left arm medial and ulnar neuropathy were the result of his left radial neuropathy.  The Veteran has reported that his hands have worsened with use.  A review of the Veteran's service treatment records shows he reported numbness and tingling in his hands during his post deployment assessment in February 2005.  

The Veteran underwent a nerve conduction study in February 2011, which confirmed additional left upper extremity neurological impairment, as well as right upper extremity neurological impairment.  Thereafter, the Veteran underwent a VA examination, wherein the examiner confirmed the diagnoses provided in the Veteran's nerve conduction study.  However, the examiner found it would be speculative to state whether the Veteran's right upper extremity neurological disability was incurred in service, because the post deployment assessment did not specify whether it was the Veteran's left, right, or both hands affected.  In this respect, the examiner appears to have ignored the Veteran's competent reports that he experienced right hand numbness and tingling in service.  Examiners simply are not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The examiner then found the Veteran's additional left arm neurological impairments, and right arm neurological impairments were less likely than not caused by his service connected left radial neuropathy.  In support of this conclusion the examiner merely stated "anatomically not related."  The examiner wholly failed to explain how or why this is so, and also again ignored the Veteran's reports that use of his left impaired hand has resulted in additional impairment of that hand and disability of his right hand.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Based on the foregoing insufficiencies, the Board finds a new VA examination is necessary at this time.  

Finally, with respect to the Veteran's claim for a fatty liver disability, the Veteran underwent a VA examination in May 2011.  In the course of his examination, the Veteran was diagnosed with fatty liver; however, the examiner found the Veteran's disability was not caused by or a result of medications taken for his service connected disabilities.  The reason provided by the examiner was "per gi MD note."  Clearly such a terse rationale fails to explain in any meaningful manner how and why the Veteran's condition could not have been caused by his medications.  As such, the Board finds a new VA examination and comprehensive medical opinion is also necessary with respect to this claim.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2. Then, afford the Veteran a VA examination by a physician with sufficient expertise to fully assess the severity of the Veteran's service-connected left radial neuropathy.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Ensure the examiner provides all information required for rating purposes.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so. 

3. Then, afford the Veteran a VA examination or examinations by a physician or physicians with sufficient expertise, who have not previously examined this Veteran, to address the etiology of the Veteran's claimed additional left upper extremity neurological disability (medial and ulnar neuropathy), right upper extremity neurological disability, and fatty liver disability.  All pertinent evidence of record must be made available to and reviewed by the examiner(s).  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the appropriate examiner should state an opinion whether it is at least as likely as not (a 50 percent probability or greater) the Veteran's current left and right upper extremity neurological disabilities:

a) originated during the Veteran's period of active service or is otherwise etiologically related to his active service; 

b) was caused by his service-connected left radial neuropathy; or 

c) was permanently worsened by his service-connected left radial neuropathy.

Finally, with respect to the Veteran's fatty liver disability, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) the disability:

a) was caused by medications taken for his service connected disabilities; or 

b) was permanently worsened by medications taken for his service connected disabilities.

The examiner(s) must provide a complete rationale for all proffered opinions.  The examiner(s) must discuss and consider the Veteran's competent lay statements.  Specifically, the examiner should expressly consider and discuss the Veteran's reports of right hand neurological manifestations in service, as well as his reports of worsening bilateral hand neurological manifestations and any relationship that may have to the Veteran's service connected left radial neuropathy.  


If an examiner is unable to provide any required opinion, he or she should explain why.  If an examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4. Finally, undertake any other development determined to be warranted, and then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

